NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-JAN-2021
                                            09:25 AM
                                            Dkt. 59 ORD

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     JOEL SHAWN RAND, Plaintiff-Appellant/Cross-Appellee, v.
       KEHAULANI MUNOS RAND, now known as KEHAULANI MUNOS,
                Defendant-Appellee/Cross-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-D NO. 11-1-0371)


       ORDER APPROVING STIPULATION TO DISMISS CROSS-APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of the Stipulation to Dismiss Cross-
Appeal (Stipulation), filed November 23, 2020, by Defendant-
Appellee/Cross-Appellant Kehaulani Munos Rand, now known as
Kehaulani Munos, the papers in support, and the record, it
appears that (1) the appeal has been docketed; (2) the parties
stipulate to dismiss the cross-appeal and bear their own
attorneys' fees and costs related to the cross-appeal; (3) the
Stipulation is signed by counsel for all parties appearing in the
appeal and cross-appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the cross-appeal is dismissed. The parties shall
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

bear their own attorneys' fees and costs related to the cross-
appeal.
          DATED: Honolulu, Hawai#i, January 28, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2